DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12 September 2022 has been entered.  
Applicant’s arguments are persuasive as to why the original disclosure provides adequate support for previous amendments to claims 1 and 4 (see pages 4-5 of the Arguments dated 12 September 2022).  As a result, the grounds for 35 USC 112(a) rejection have been withdrawn.  
Applicant’s amendments have provided new grounds for a 35 USC 112(b) rejection.
Applicant’s arguments are persuasive as to why the previously used modifying reference does not teach the amended portion of the claim (see pages 5-9 in the Arguments dated 12 September 2022).  However, upon conducting an updated search, additional references were found, which teach the amended portion of the claims.  Therefore, the grounds of rejection under 35 USC 103 still stand.
Status of the Claims
In the amendment dated 4 April 2022, the status of the claims is as follows: Claims 1 and 4 have been amended.  Claim 5 has been cancelled.
Claims 1-4 are pending.	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“supplying unit” in claim 4 where the functional language attributed to the supplying unit is “configured to supply the second metal member while pressing the second metal member against the first metal member held on the support table at a predetermined angle with no relative movement of the second metal member to the first metal member in an in-plane direction of the first metal member”
Structure “read into” the claims to support the functional language includes: hoop supplying device (para 0029), cutting drive device (para 0029), and supplying roll pair 24a (para 0026)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4 recite “the second metal member is not directly engaged with any fixture” (line 10 of claim 1).  However, fig. 5 shows a supplying roll pair 24 a that that supplies hoop material 20, which appears to be at fixed spatial location.  Referencing fig. 5 and paragraph 0069 of the Specification, which refers to a not having a fixture at the joint portion of the weld, for the purpose of the examination, the limitation will be interpreted as “the second metal member is not directly engaged with any fixture fixed onto the support table…”
Claims 2-3 are rejected based on their dependency to claim 1.
Claim Interpretation
	Claim 2 requires that “the second metal member is supplied onto the first metal member at a predetermined angle to come into contact with the first metal member successively from a supply forward side to a near side, and during the laser welding, the laser is projected onto the second metal member on the near side where the second metal member comes into contact with the first metal member.”  Based on the drawing provided in fig. 5 and the disclosure in the Specification that the supply forward side is the left side in fig. 5 and the near side is the right side in fig. 5 (para 0026, page 17), the “supply forward side” is interpreted as the side opposite to the side from which the hoop material is fed and the “near side” is interpreted as the side from which the hoop material is fed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh (US-20090314750-A1) in view of Saito et al. (JP-2000107876-A, referencing foreign version for drawings and provided English translation for written disclosure) and Matsuo et al. (US-20090283504-A1).
Regarding claim 1, Saitoh teaches a manufacturing method for a joint body (“it is possible to stably manufacture a product having a high sealing property at high yield by performing the laser welding at the focusing position in which the predetermined gap is formed between the object and pressing at the pressing position,” para 0020) having a first metal member (sheet material 26, fig. 1(B)) plated with a metal material (“In a case where the base material 20 and/or the sheet material 26 are galvanized…it is possible to suppress the deterioration of the weld quality that is caused by the influence of the impurities such as particles of the plating because the laser welding is performed at the position where the welding gap t exists,” para 0047) and a second metal member (base material support 20, fig. 1(B)) plated with a metal material (para 0047) joined together by placing the second metal member over the first metal member (sheet material 26 is placed over base material 20 in fig. 1(B)) and causing a laser oscillation system to irradiate a surface of the second metal member with laser light to forming a joint portion including a line-shaped welded portion where the first metal member and the second metal member are joined together (“The laser mechanism 10 focuses coherent light generated by a laser oscillator, by an optical system, and irradiates the laser beams B to the focusing position S,” para 0039; fig. 1(B) shows that the laser beam “B” radiates the sheet material 26; “weld line” formed, para 0109), the manufacturing method (“manufacture a product,” para 0020) comprising: 
supplying the second metal member (“A sheet material support 28 feeds the sheet material 26 in the feeding direction U,” para 0041) to place the second metal member on the first metal member and form a predetermined gap between the first metal member and the second metal member (“configured to feed the objects in a feeding direction toward the focusing position and to form a predetermined gap between the objects at least a part of the focusing position,” para 0017); and 
irradiating the second metal member with the laser oscillation system at a position where the predetermined gap is located between the first metal member and the second metal member to join the first metal member and the second metal member together by laser welding (“irradiating a laser beam to the focusing position,” para 0018; gap also shown in fig. 1(B)).  
Saitoh does not explicitly disclose placing the first metal member on a support table having a first metal member fixture in such a manner that the first metal member is fixed onto the support table by direct engagement between the first metal member and the first metal member fixture and the second metal member is not directly engaged with any fixture fixed onto the support table including the first metal member fixture.
Saitoh, fig. 1(B)

    PNG
    media_image1.png
    250
    421
    media_image1.png
    Greyscale

However, in the same field of endeavor of laser welding, Saito teaches placing the first metal member (“a metal plate which is an object to be welded,” para 0002; welding target 100, fig. 1) on a support table (mounting table 71, fig. 1) having a first metal member fixture (fixing means 72, fig. 1) in such a manner that the first metal member is fixed onto the support table (“a fixing means 72 having a vise structure for fixing the object to be welded 100 is provided,” para 0036) by direct engagement between the first metal member and the first metal member fixture (fig. 1 shows that the fixing means 72 touches the object 100, which is construed as “direct engagement”).
Saito, fig. 1

    PNG
    media_image2.png
    720
    965
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Saitoh to include a moving stage 7, in view of the teachings of Saito, by mounting the base material 20, as taught by Saitoh, on the moving stage 7, as taught by Saito, in order to transport the object to be welded at a constant speed such that the focal position of the welding laser beam is kept at a constant welding depth for the advantage of keeping the size of the keyhole consistent, because if the size of the keyhole changes, then blowholes and bubbles may be generated and there is a risk that the welding strength may be reduced (Saitoh, paras 0003-0005 and 0036).
Saitoh/Saito do not explicitly disclose the second metal member is not directly engaged with any fixture fixed onto the support table including the first metal member fixture.
However, in the same field of endeavor of laser welding, Matsuo teaches the second metal member (new sheet member 2, fig. 1) is not directly engaged with any fixture fixed onto the support table including the first metal member fixture (Matsuo teaches using an adhesive material 3 to bond the second sheet member 2 to the sheet member 1 prior to laser welding them together).
Matsuo, fig. 1

    PNG
    media_image3.png
    410
    478
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Saitoh to include, an adhesive material 3, in view of the teachings of Matsuo, by using an adhesive 3, as taught by Matsuo, to join sheets 20 and 26 together, as taught by Saitoh, in order to use a continuous process for feeding welded sheets that prevents having to temporarily stop the conveyance of sheet members using a cost-effective and space-effective process (Matsuo, paras 0007-0008; fig. 6A shows using a prior art method where conveyance has to be stopped to remove the adhesive 103 when it is used externally as opposed to internally to the worksheets, as taught by Matsuo).
	Regarding claim 2, Saitoh teaches wherein when the second metal member (base material support 20, fig. 1(B)) is supplied toward the first metal member (sheet material 26, fig. 1(A)), the second metal member is supplied successively (“A sheet material support 28 feeds the sheet material 26 in the feeding direction U,” para 0041) onto the first metal member (as shown in fig. 1(B), the sheet material 26 is fed onto the base material 20) at a predetermined angle (examiner is construing the angle formed in fig. 1(B) between sheet material 26 and the base material support 20 as meeting the claimed “predetermined angle”) to come into contact with the first metal member from a supply forward side to a near side (as shown in fig. 1(B), contact is made from the right or examiner-construed supply forward side, which is opposite to the side from which the sheet material is supplied, referring to interpretation paragraph above, to the left or examiner-construed near side, which is the side from which the sheet material is supplied), and during the laser welding, the laser is projected onto the second metal member on the near side of where the second metal member comes into contact with the first metal member (as shown in fig 1(B), the laser beam, B, projects over the gap, which is on the near side of the contact point made between the sheet material 26 and the base material 20).
	Regarding claim 3, Saitoh teaches wherein the second metal member is supplied with a spacer (gap gauge 41, fig. 1(C)) interposed between the first metal member (base material support 20, fig. 1(B)) and the second metal member (sheet material 26, fig. 1(A)), and the laser is irradiated onto the second metal member with the predetermined gap (gap t, fig. 1(C)) maintained between the first metal member and the second metal member by the spacer at a laser irradiation position (“the gap holding unit 12 includes the gap gauge 41 that is disposed between the base material 20 and the sheet material 26 in front of the focusing position S in the feeding direction U (left side of the focusing position S in FIG. 1(C)) to form a gap between the base material 20 and the sheet material 26,” para 0044).
Saitoh, fig. 1(C)

    PNG
    media_image4.png
    166
    357
    media_image4.png
    Greyscale

Regarding claim 4, Saitoh teaches a manufacturing apparatus (“gap control device,” title) for a joint body (“it is possible to stably manufacture a product having a high sealing property at high yield by performing the laser welding at the focusing position in which the predetermined gap is formed between the object and pressing at the pressing position,” para 0020) having a first metal member (sheet material 26, fig. 1(B)) plated with a metal material (“In a case where the base material 20 and/or the sheet material 26 are galvanized…it is possible to suppress the deterioration of the weld quality that is caused by the influence of the impurities such as particles of the plating because the laser welding is performed at the position where the welding gap t exists,” para 0047) and a second metal member (base material support 20, fig. 1(B)) plated with a metal material (para 0047) joined together by placing the second metal member over the first metal member (sheet material 26 is placed over base material 20 in fig. 1(B))) and causing a laser oscillation system to irradiate a surface of the second metal member with laser light to form a joint portion including a line-shaped welded portion where the first metal member and the second metal member are joined together (“The laser mechanism 10 focuses coherent light generated by a laser oscillator, by an optical system, and irradiates the laser beams B to the focusing position S,” para 0039; fig. 1(B) shows that the laser beam “B” radiates the sheet material 26; “weld line” formed, para 0109), the manufacturing apparatus (“gap control device,” title) comprising: 
a supplying unit (construed as the sheet material support 28, fig. 1(B) as well as the pressure unit 14, fig. 1(B), described in para 0048 ) configured to supply the second metal member (“A sheet material support 28 feeds the sheet material 26 in the feeding direction U,” para 0041) while pressing the second metal member against the first metal member held on the support table (“the pressing may be performed at a point by a roller or the like,” para 0048; “in the example shown in FIG. 1B, the base material support 24 (not shown) supports the base material 20, and the tension roller 40 feeds the sheet material 26 toward the base material 20 from above to form the welding gap t,” para 0044; examiner is construing the base material support 24 as supporting or holding the sheet material 26) at a predetermined angle (examiner is construing the angle formed in fig. 1(B) between sheet material 26 and the base material support 20 as meeting the claimed “predetermined angle”) with no relative movement of the second metal member to the first metal member (“moving the focusing position S relative to the objects after melting the objects,” para 0040; once welded at position S, the sheet material and the base material are fixed, and relative movement is constant between the two materials) in an in-plane direction of the first metal member (construed as the horizontal plane shown in fig. 1(B)); 
the laser oscillation system configured to emit laser light to weld the first metal member and the second metal member together (“The laser beams B are absorbed in the objects, and melts a part of the objects,” para 0040); and 
an irradiation position motion unit configured to cause the laser oscillation system to irradiate (“The laser mechanism 10 includes a robot that controls the position of the laser oscillator or the optical system in two or three dimensions,” para 0039) the second metal member with the laser oscillation system at a position where a gap is formed between the first metal member and the second metal member (“configured to feed the objects in a feeding direction toward the focusing position and to form a predetermined gap between the objects at least a part of the focusing position,” para 0017).  
Saitoh does not explicitly disclose a support table having a first metal member fixture configured to directly engage with the first metal member and hold the first metal member onto the support table, wherein the second metal member is not directly engaged with any fixture fixed onto the support table including the first metal member fixture.
However, in the same field of endeavor of laser welding, Saito teaches a support table (mounting table 71, fig. 1) having a first metal member fixture (fixing means 72, fig. 1) configured to directly engage with the first metal member (“a metal plate which is an object to be welded,” para 0002; welding target 100, fig. 1; fig. 1 shows that the fixing means 72 touches the object 100, which is construed as “direct engagement”) and hold the first metal member onto the support table (“a fixing means 72 having a vise structure for fixing the object to be welded 100 is provided,” para 0036),
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Saitoh to include a moving stage 7, in view of the teachings of Saito, by mounting the base material 20, as taught by Saitoh, on the moving stage 7, as taught by Saito, in order to transport the object to be welded at a constant speed such that the focal position of the welding laser beam is kept at a constant welding depth for the advantage of keeping the size of the keyhole consistent, because if the size of the keyhole changes, then blowholes and bubbles may be generated and there is a risk that the welding strength may be reduced (Saitoh, paras 0003-0005 and 0036).
Saitoh/Saito do not explicitly disclose wherein the second metal member is not directly engaged with any fixture fixed onto the support table including the first metal member fixture.
However, in the same field of endeavor of laser welding, Matsuo teaches the second metal member (new sheet member 2, fig. 1) is not directly engaged with any fixture fixed onto the support table including the first metal member fixture (Matsuo teaches using an adhesive material 3 to bond the second sheet member 2 to the sheet member 1 prior to laser welding them together).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Saitoh to include, an adhesive material 3, in view of the teachings of Matsuo, by using an adhesive 3, as taught by Matsuo, to join sheets 20 and 26 together, as taught by Saitoh, in order to use a continuous process for feeding welded sheets that prevents having to temporarily stop the conveyance of sheet members using a cost-effective and space-effective process (Matsuo, paras 0007-0008; fig. 6A shows using a prior art method where conveyance has to be stopped to remove the adhesive 103 when it is used externally as opposed to internally to the worksheets, as taught by Matsuo).
Response to Argument
Applicant’s arguments with respect to claims 1 and 4 have been considered but are moot because the arguments do not apply to the new rejections of Saitoh and Saito combined with Matsuo.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        11/4/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761